Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 1 of 41 Page|D 1

UNITED STATES DISTRICT C()URT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

BOARD 11 COLLECTIVE ACCOUNT TRUST,
in its representative capacity, NECA-IBEW
LOCAL 1205 PENSlON FUND and NECA-IBEW
FAl\/IILY lNSURANCE BENEFIT FUND,
KATHLEEN ENKIRI and NELSON L. MATHIS, JR.,
in their capacities as Plan Trustees,
Plaintiffs,
Civil Action No.
vs.

DALE C. ROSSMAN, INC., a Florida profit
corporation,

Defendant.
/

COMPLAINT

Plaintiffs, Board 1 1 Collective Account Trust, in in its representative capacity, NECA-IBEW
LOCAL 1205 PENSION FUND and NECA-IBEW FAMILY INSURANCE BENEFIT FUND,
KATHLEEN ENKIRI and NELSON L. MATHIS, JR., in their capacities as Plan Trustees, by and
through their undersigned attorneys, sue Defendant Dale C. Rossman, lnc., and allege:

JURISDICTIONAL AND FACTUAL ALLEGATI()NS

1. Jurisdiction of this Court is founded upon Sec. 301(a) of the Labor Management
Relations Act of 1947, as amended (29 U.S.C. 185(a)), and Sec. 502 of the Employee Retirement
lncome Security Act of 1974 (29 U.S.C. 1 132) (“ERISA”), as Plaintiffs are aggrieved by Defendant’s
violation of certain collective bargaining agreements, trust Funds and trust agreements, and
Defendant’ s continued reliasal to submit contributions in accordance With the terms of those Funds

and agreements, in violation of the provisions of the Employee Retirement Income Security Act of

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 2 of 41 Page|D 2

1974, the Multi-Employer Pension Funds Amendments Act, the terms and provisions of the
employee benefit Funds, Section 301 of the Labor Management Relations Act of 1947 and federal
common lavv.

2. Venue is proper in this Court under Section 502(e)(2) of ERISA (29
U.S.C. 1132(e)(2) ), because Plaintiffs and Defendant Dale C. Rossman, lnc. are located in this
federal district and the breaches giving rise to this action took place in this federal district.

3. Plaintiffs NECA-IBEW Local 1205 Pension Fund ("Pension Fund") and NECA-
IBEW Family Insurance Benefit Fund (“Benefit Fund") are employee benefit Funds Within the
meaning of Sections 3(1), (2), (3) and (37), 502 and 515 of ERISA, as amended by the
Multiemployer Pension Funds Amendments Act of 1980, PL. No. 96-364, Sec. 306 (codified as
amended at 29 U.S.C. Sections 1002(1), (2), (3) and (37), 1132 and 1145), and bring this action on
behalf of the Trustees, participants and beneficiaries of Said Funds. The Funds maintain
administrative offices in Jacl<sonville, Florida.

4. Plaintiff Kathleen Enkiri is a Trustee of the Pension Fund and the Benefit Fund
appointed by the Ernployers and plaintiff Nelson L. l\/lathis, Jr. is a Trustee of the Pension Fund and
the Benefit Fund appointed by the Union and each is a "fiduciary" Within the meaning of Section
3(21) of the ERlSA (29 U.S.C. 1002(21)) and as such have standing to be Plaintiffs in this action and
to seek the remedies demanded

5. PlaintiffBoard 1 1 Collective Account Trust ("Collection Trust") has been appointed
as collection agent for the following ERISA employee benefit plans defined Within the meaning of
Sections 3(3) and (37), 502 and 515 of ERISA, as amended by the Multiemployer Pension Funds
Amendments Act of 1980, PL. No. 96-364, Sec. 306 (codified as amended at 29 U.S.C. Sections

1002(3) and (37), 1132 and 1145), and bring this action on behalf of the Trustees, participants and

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 3 of 41 Page|D 3

beneficiaries of`said Funds: the National Electrical Benefit Fund ("NEBF"), the NECA-IBEW Local
1205 Vacation Fund ("Vacation Fund") and the NECA-IBEW 1205 Apprenticeship Fund
("Apprenticeship Fund"). The Pension Fund, Benefit Fund, NEBF, Vacation Fund and
Apprenticeship Fund are collectively referred to throughout this complaint as "the Funds."

6. Defendant Dale C. Rossman, lnc. (“Rossman”) is a domestic corporation organized
under the laws of the State of Florida, with its principal place of business located at 502 County
Road 640 East, l\/Iulberry, Florida 33860. lts registered agent for service of process is Bush Ross
Registered Agent Services, LLC, 2830 Parl<way Street, Lal<eland, Florida 33811.

7. Defendant Rossman is an employer and party in interest in an industry affecting
commerce within the meaning of Sections 3(5), (11), (12) and (14) of the Employee Retirement
lncome Security Act of 1974 (29 U.S.C. Sec. 1002(5), (11), (12) and (14)) and the Labor
Management Relations Act of 1947 (29 U.S.C. Sec. 151, et se_q.).

8. For all times relevant, Defendant Rossman was a party to a Letter of Assent, signed
on August 23, 1999 with lnternational Brotherhood of Electrical Workers Union Local No. 1205
("Local 1205"), agreeing to abide by the terms of the inside labor agreement negotiated between the
National Electrical Contractors Association, North Florida Chapter and Local 1205. Local 1205
represents, for purposes of collective bargaining, certain employees of Defendant Rossman, and
employees of other employers, in industries affecting interstate commerce within the meaning of
Sections 2(5), 9(a) and Sec. 301(a) of the Labor Management Relations Act of 1947 (29 U.S.C. Sec.
151, et §e_q.). The latest Inside Working Agreement negotiated by the parties was executed on June
1, 2015. True and correct copies of the Inside Working Agreement and Letter of Assent are attached

to this Complaint as EXhibits “A” and “B”, respectively.

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 4 of 41 Page|D 4

9. By adoption of said collective bargaining agreement, Defendant Rossman adopted the
trust agreements and amendments thereof which establish and govern the Funds and are necessary
for its administration, and designated as its representatives on the Board of Trustees such Trustees as
have been named and appointed pursuant to said trust agreements, together with their successors
selected in the manner provided in such trust agreements, and thereby ratified all actions already
taken or to be taken within the scope of their authority.

10. By virtue of adopting the collective bargaining agreement and adopting and assenting
to all the terms and provisions of the trust agreements, and the rules and regulations heretofore and
hereafter adopted by the Trustees of said trust Funds, Defendant Rossman has agreed as follows:

A. to file monthly reports and make timely and prompt contributions to the
Plaintiff Funds for each employee covered by the aforementioned labor agreement;

B. to designate and accept as its representatives the Trustees named in the
declaration of trust and their successors;

C. to adopt and abide by all of the rules and regulations adopted by the Trustees
of the Funds pursuant to the trust agreements;

D. to adopt and abide by all of the actions of the Trustees in administering the
Funds in accordance with the trust agreements and the rules so adopted; and

E. to pay, in addition to all of the contributions which are due and owing,
liquidated damages and interest relative to delinquent contributions, actual attorneys' fees, audit fees,
court costs and service fees, should legal action be necessary to obtain delinquent contributions,

interest and liquidated damages

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 5 of 41 Page|D 5

l l. Defendant Rossman has failed to perform its obligations pursuant to the terms and
conditions of the collective bargaining agreement and trust agreements by, although not necessarily
limited to, the following:

A. failing to make continuing and prompt payments to the Funds as required by
the applicable collective bargaining agreement and trust agreements for all of Rossman’s covered
employees; and

B. failing to accurately report employee work status to the Funds.

12. Section 502(g)(2) of ERISA, as amended by the Multiemployer Pension Funds
Amendments Act of 1980 (Sec. 306(b)(2)) provides:

In any action under this title by a fiduciary for or on behalf of a plan
to enforce section 515 in which a judgment in favor of the plan is
awarded, the court shall award the plan --

(A) the unpaid contributions,
(B) interest on the unpaid contributions,
(C) an amount equal to the greater of --
(i) interest on the unpaid contributions, or
(ii) liquidated damages provided for under the plan in an
amount not in excess of 20 percent (or such higher
percentage as may be permitted under Federal or State
law) of the amount determined by the court under
subparagraph (A).
(D) reasonable attorney's fees and costs of the action, to be paid by
the defendant, and
(E) such other legal or equitable relief as the court deems
appropriate

For purposes of this paragraph, interest on unpaid contributions shall
be determined by using the rate provided under the plan, or, if none,
the rate prescribed under Section 6621 of the lntemal Revenue Code
of 1954.

13. Section 515 of ERISA provides:

Every employer who is obligated to make contributions to a
multiemployer plan under the terms of the plan or under the terms of

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 6 of 41 Page|D 6

a collectively bargained agreement shall, to the extent not inconsistent
with law, make such contributions in accordance with the terms and
conditions of such plan or agreement

FIRST CLAIM F()R RELIEF AGAINST DEFENDANT ROSSMAN:
VIOLATION OF ERISA SECTION 515

14. As and for a first claim for relief against Defendant Rossman, Plaintiff Funds
realleges each and every allegation contained in paragraphs 1 through 13 above and incorporate the
same as though fully set forth herein word for word.

15. Defendant Rossman has failed to timely and wholly contribute amounts that the
Trustees have determined are necessary to maintain the Funds’ benefits to participants and members
employed by Rossman for labor worked during the months of June, July and August 2018.

16. Defendant Rossman, as a result, presently owes the Funds for delinquent
contributions, plus interest and liquidated damages, for the work months of lune, July and August
201 8.

17. Despite repeated requests by the Funds, Defendant Rossman has failed to timely file
appropriate monthly remittance reports listing its employees performing covered work under the
collective bargaining agreement and refused to pay the balance of its required contributions to the
Funds on behalf of said employees, which are necessary to maintain the Funds’ benefits, as required
by the collective bargaining agreement and the Trust Agreements.

18. As a result of Defendant Rossman’s failure to timely make its contributions for the
work months of June, July and August 2018 as noted above to the Funds in accordance with the
collective bargaining agreement, Defendant Rossman has violated ERISA Section 515 (29 U.S.C.

Section 1 145), and the Funds are entitled to delinquent fringe benefit contributions in the amount of

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 7 of 41 Page|D 7

$61,317.75 owed to the Funds, plus additional damages as set forth in ERISA Section 502(g)(2) (29
U.S.C. Section 1132(g)(2)).

SEC()ND CLAIM FOR RELIEF AGAINST DEFENDANT R()SSMAN:
BREACH OF TRUST AGREEMENT RULES

19. As and for a second claim for relief against Defendant Rossman, the Plaintiff Funds
realleges each and every allegation contained in paragraphs 1 through 18 above and incorporate the
same as though fully set forth herein word for word.

20. Defendant Rossman is a party to and bound by the Funds’ Trust Agreements. The
Trust Agreements obligate Defendant Rossman to make timely contribution payments to the Funds
as required by the collective bargaining agreement The collective bargaining agreement and the
Funds' Collection Procedure authorizes the Trustees to establish rules and regulations establishing
reasonable interest assessments and liquidated damages to be added to delinquent contributions The
collective bargaining agreement further provides that the Trustees are entitled to recover all costs and
reasonable attorneys’ fees incurred in the collection of delinquent contributions

21 . Pursuant to the collective bargaining agreement and the Funds' Collection Procedure,
the Funds’ Trustees have prescribed rules governing delinquencies, which provide that the Funds’
recovery rights include recovery of all costs and reasonable attorneys’ fees.

22. As a result of its failure to make contributions in accordance with the collective
bargaining agreement, Defendant Rossman has violated the terms of the Trust Agreement Based
upon the Trust Agreement and the Funds’ delinquency rules, the Defendant is liable to the Funds for
delinquent contributions, interest, liquidated damages, and the expenses of collection incurred by the

Fund, including reasonable attorneys’ fees and costs.

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 8 of 41 Page|D 8

23. Because Defendant Rossman has failed to make timely and prompt contributions in
the amounts due for the work months of June, July and August 2018, some of the Funds’
beneficiaries and participants could have eligibility terminated and benefits reduced for which they
would otherwise qualify. These beneficiaries and participants would be left without an adequate
remedy at law and would suffer severe and irreparable harm if said Defendant is not mandatorily
compelled to comply with its collective bargaining agreement and enjoined from further breaches.

24. The Funds has been damaged as set forth above due to the misappropriation of said
Plaintiffs’ Funds.

WHEREF()RE, Plaintiffs demand the following relief:
1. ludgment on behalf of Plaintiffs and against Defendant Rossman:

A. For the amount representing unpaid contributions owed to the Funds for the
delinquent work months of June, luly and August 2018;

B. For interest and liquidated damages incurred as a result of the failure to timely
pay contributions to the Funds, pursuant to ERISA and the terms of the collective bargaining
agreement, the Trust Agreement and the applicable Funds delinquency rules;

C. For reasonable attomeys’ fees and actual costs incurred in the prosecution of
this legal action, pursuant to ERISA and the terms of the collective bargaining agreement, the Trust
Agreement and the applicable Funds delinquency rules; and

D. For unpaid contributions, interest and liquidated damages becoming due
and/or arising after the commencement of this lawsuit through the date ofjudgment.

2. For an order requiring Defendant Rossman to submit to an audit of its books and
records in accordance with the terms of the collective bargaining agreement and the Trust Agreement

to determine the amounts presently due the Plaintiff Funds.

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 9 of 41 Page|D 9

3. For such other, further or different relief as the Court deems just and proper.
DATED this day of March, 2019.
MILAM HOWARD NICANDRI

GILLAM & RENNER, P.A.

i>ETER E. NiCANi)Ri
Florida Bar No. 823090

14 East Bay Street
Jacksonville, FL 32202
904-357-3660 (telephone)
904-357-3661 (facsimile)
pnicandri@milamhoward.com

 

and

NATIONAL COUNSEL

PHILIP R. O’BRIEN (SBN 1015549)
Reinhart Boerner Van Deuren, s.c
1000 North Water Street

Suite 1700

Milwaukee, WI 53202

414-298-1000 (telephone)
414-298-8097 (facsimile)
pobrien@reinhartlaw.com

Attorneys for Plaintiff

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 10 of 41 Page|D 10

INSIDE WORKING
AGREEMENT

2015-2018

LOCAL UNION 1205
INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS

Matt Meadows, Business Manager

AND

Dale C. Rossman, Inc.

APPROVED BY: APPROVED BY:

DALE C. ROSSMAN, INC. IBEW LOCAL UNION NO. 1205
502 CR 640 EAST 2510 N. W. 6TH S'I`REET
MULBERRY, FL 33860 GA[NESVILLE, FLORIDA 32609

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 11 of 41 Page|D 11

AGREEMENT
Agreement by and between the Dale C. Rossman, lnc. and l_,ocal Union No. 1205, IBEW.
lt shall apply to all firms who sign a Letter ofAssent to be bound by the terms of this Agreement

As used hereinafter in this Agreement, the term Chapter shall mean the North Florida Chapter, Inc.,
Chapter ofNECA and the term "Union" shall mean Local Union No. 1205, IBEW.

The term "Employer" shall mean an individual firm who has been recognized by an assent
to this Agreement.

BASIC PRINCIPLES

The Employer and the Union have a common and sympathetic interest in the Electrical Industry.
Theref`ore, a working system and harmonious relations are necessary to improve the relationship
between the Employer, the Union and the Public. Progress in industry demands a mutuality of
confidence between the Employer and the Union. All will benefit by continuous peace and by
adjusting any differences by rational, common sense methods. Now, therefore, in consideration
of the mutual promises and agrees herein contained, the parties hereto agree as follows:

EXHlB|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 12 of 41 Page|D 12

WORKING AGREEMENT
ARTICLE I

EFFECTIVE DATES - CHANGES - GRIEVANCE_`._S -DISPUTES

Section 1.01. This Agreement shall take effect June ls‘, 2015 and shall remain in effect until May
31, 2018, unless otherwise specifically provided for herein. lt shall continue in effect from year
to year thereafter, from June lst through May 3 lst cf each year, unless changed or terminated in
the way later provided herein.

Section 1.02 §al. Either party cr an Employer withdrawing representation from the Chapter or not
represented by the Chapter, desiring to change or terminate this Agreement must provide written
notification at least 90 days prior to the expiration date cf the Agreement cr any anniversary date
occurring thereafter. -

(b). Whenever notice is given for changes, the nature of the changes desired must be
specified in the notice, or no later than the first negotiating meeting unless mutually agreed
otherwise.

(c). The existing provisions of the Agreement, including this Article, shall remain in full
force and effect until a conclusion is reached in the matter of proposed changes

(d). Unresolved issues or disputes arising out of the failure to negotiate a renewal or
modification of this agreementthat remain on the 20th cf the month preceding the next regular
meeting of the Council on lndustrial Relations for the Electrical Contractin g lndustry (ClR), either
party may serve the other a ten (10) day written notice terminating this Agreement The terms and
conditions of this Agreement shall remain in full force and effect until the expiration of the ten
(l 0) day pericd. By mutual agreement only, such unresolved issues or disputes shall be submitted
no later than the next regular meeting of the Council following the expiration date of this agreement
or any subsequent anniversary date. The Council's decisions shall be final and binding

(e). When a case has been submitted to the Council, it shall be the responsibility of the
negotiating committee to continue to meet weekly in an effort to reach a settlement on the local
level prior to-the meeting of the Council.

(t`). Notice cfa desire to terminate this Agreement shall be handled in the same manner
as a proposed change '

Section 1.03. This Agreement shall be subject to change or supplement at any time by mutual
consent of the parties hereto. Any such changes or supplement agreed upon shall be reduced to
writing, signed by the parties hereto, and submitted to the International Off`ice of the IBEW for

approval, the same as this Agreement

Section 1.04. 'l`here shall be no stoppage of work either by strike cr lockout because of any

3

EXHlB|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 13 of 41 Page|D 13

proposed changes in this Agreement or dispute over matters relating to this Agreement All such
matters must be handled as stated herein.

Section 1.05. There shall be a Labor/Management Committee of three (3) representing the Union
and three (3) representing the Employers. lt shall meet regularly at such stated times as it may
decide. However, it shall also meet within forty-eight (48) hours when notice is given by either
party. lt shall select its own Chairman and Secretary. The Local Union shall select the Union
representatives and the Chapter shall select the management representatives

Section 1.06. All grievances or questions in dispute shall be adjusted by the duly authorized
representative of each of` the parties to this Agreement. In the event that these two (2) are unable -
to adjust any matter within forty-eight (48) hours, they shall refer the same to the
Labor/'Management Committee,

Section 1.07. All matters coming before the Labor/Management Committee, shall be decided by
a majority vote. F our (4) members of the Committee, two (2) from each of the parties hereto, shall
be a quorum for the transaction of business, but each party shall have the right to cast the full vote
of its membership and it shall be counted as though all were present and voting.

Section 1.08. Should the Labor/Management Committee fail to agree or to adjust any matter,
such shall then be referred, by mutual consent, to the Council on industrial Relations for the
Electrical Contracting lndustry for adjudication The Council's decisions shall be final and
binding

Section 1.09. When any matter in dispute has been referred to conciliation or arbitration for
adjustment, the provisions and conditions prevailing prior to the time such matters arose shall
not be changed or abrogated until agreement has been reached or a ruling has been made.

ARTICLE II
_l*_IMPLOYER RIGHTS - UNION RIGHTS

Section 2.01. No member of Local Union 1205, while he remains a member of such Local and
subject to employment by Employers operating under this Agreement, shall himself become a
Contractor for the performance of` any electrical work. No Contractor shall be permitted to work
with the tools. A Contractor shall mean an owner, partner, officer or any other person who shall
have a direct and participating interest in the company.

Section 2.02. The Union agrees that if, during the life of this Agreement, it grants to any other
Employer in the Electrical Contracting lndustry on work covered by this Agreement, any better
terms or conditions than those set forth in this Agreement, such better terms or conditions shall be
made available to the Employer under this Agreement and the Union shall immediately notify the
Employer of any such concessions

EXH|B|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 14 of 41 Page|D 14

Section 2.03. The Employer recognizes the Union as the exclusive representative of all its
employees performing electrical work within the jurisdiction of the Union for the purpose of
collective bargaining in respect to rate of pay, wages, hours or employment and other conditions
of employment

Section 2.04. Certain qualifications, knowledge, experience and financial responsibility are
required of everyone desiring to be an Employer in the Electrical lndustry. Therefore, an Employer
who contracts for electrical work is a person, firm or corporation having these qualifications and
maintains a permanent place of business with a business telephone, suitable financial status to meet
payroll requirements, workers‘ compensation and other protective insurance and employs at least
one (l)journeyman when work is available.

Section 2.05. For all employees covered by this Agreement, the Employer shall carry Worl<ers'
Compensation Insurance with a company (or Association) authorized to do business in this State,
Social Security and other such protective insurance as may be required by (the) laws of this State,
make contributions to the Florida Unemployment Compensation Commission and make
withholding tax payment to the Collector of Internal Revenue, U. S. Government and shall furnish
satisfactory proof ofthe above to the Union upon request.

Section 2.06. The Union reserves the right to discipline its members for violation of its laws, rules
and agreement

Section 2.07. This agreement does not deny the right of the Union or its representative to render
assistance to other labor organizations when necessary and when the Union or its proper
representatives decides to do so, but no removal shall take place until notice is first given to the
Employer involved.

Section 2.08. The Union understands the Employer is responsible to perform the work required
by the cwner. The Employer shall therefore have no restrictions, except those specifically
provided for in the collective bargaining agreement in planning, directing and controlling the
operation of all his work, in deciding the number and kind of employees to properly perform the
work, in hiring and laying off employees, in transferring employees from job to job within the
Local Union's geographical jurisdiction, in determining the need and number as well as the person
who will act as foreman, in requiring all employees to observe the Employer's and/or owner's rules
and regulations not inconsistent with this Agreement, in requiring all employees to observe all
safety regulations, and in discharging employees for proper cause.

Section 2.09. The employer shall have the right to call one (l) man perjob by name from the out-
of-work list.

Section 2.10. No member of a firm (Employer) or his representative shall perform any manual
electrical work except to assist in the interpretation of plans and specifications and the method of
performing work on the job, in cooperation with the Foreman or General Foreman on jobs where
there is a Foreman or General Foreman. Where there is none, he shall contact the journeyman in
charge of the job.

EXHlB|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 15 of 41 Page|D 15

Section 2.11 gal. Local Union 1205 is a part of the international Brotherhood of Electrical
Workers, and any violation or annulment by an individual Employer of the approved Agreement
of this or any other Local Union of the iBEW, other than violations of Section 2.i 1b of this Articie, ,
will be sufficient cause for cancellation of this Agreement by the Local Union, after a finding has
been made by the international President of the Union that such a violation or annulment has
occurred.

(b). The subletting, assigning or transfer by an individual employer of any work in
connection with electrical work to any person, firm or corporation not recognizing the IBEW or
one of its Local Unions as the collective bargaining representative of his employees on any
electrical work in the jurisdiction of this or any other Local Union to be performed at the site of
the construction, aiteration, painting, or repair of a building, structure or other work, will be
deemed a material breach of this Agreement

(c). A|l charges of violations of Section 2.1 lb of this Article shall be considered as a
dispute and shall be processed in accordance with the provisions of this Agreement covering the
procedure for the handling of grievances and the final and binding resolution of disputes

Section 2.12. On all jobs requiring five or more Journeymeri, at least every fifth Journeyman, if
available, shall be 50 years of age or older. `

Section 2.13. Termination siips, furnished by the Union, will be given upon termination of any
employee.

Section 2.14. An Employer signatory to a collective bargaining agreement or to a letter of assent
to an agreement with another lBEW Local Union, who signs an assent to this Agreement, may
bring up to four bargaining unit employees employed in that Local Union's jurisdiction into this
Local’sjurisdiction and up to two bargaining unit employees perjob from that Local'sjurisdiction
to this Local'sjurisdiction for specialty or service and maintenance work, Al| charges of violations
of this section shall be considered as a dispute and shall be processed in accordance with the
provisions of this agreement for the handling of grievances with the exception that any decision of
a local labor-management committee that may be contrary to the intent of the parties to the
National Agreement on Employee Portabiiity, upon recommendation of either or both the
appropriate IBEW lnternational Vice President or NECA Regional Executive Director, is subject
to review, modification, or rescission by the Council on industrial Reiations.

EXH|B|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 16 of 41 Page|D 16

ARTICLE III
HOURS - WAGE§; WORKING CONDITIONS

Section 3.0lja). Eight (8) hours of work performed between the hours of 6:00 a.m. and 6200
p.m. with thirty (30) minutes for lunch between l 1:00 a.m. and 1:00 p.m. shall constitute a work
day. Five (5) such days, Monday through Friday, shall constitute the work week. The Employer,
with twenty-four (24) hours prior notice to the Union, may institute a work week consisting of four
(4) consecutive ten (10) hour days between the hours of 6:00 a.m. and 6:00 p.m., Monday through
Friday, with one-half (1/2) hour allowed for a lunch period. Monday or Friday may be used as a
make up day, and if utilized, a minimum of eight (8) hours must be scheduled No make-up day
shall be utilized for a Holiday.

Any work performed during the lunch period shall be paid for at the applicable overtime
rate. Further, no employees shall be required to work more than five (5) consecutive hours without
a thirty (30) minute break for a meal. Any employee who works during this period may reschedule
a lunch period without pay or continue to work the remainder of the work day,

(b). Workmen shall be allowed a ten (lO) minute break during every consecutive four
(4) hour period, to be taken at a mutually agreed upon place and time. Employees are expected to
bring their own lunches and beverages

Section 3.02§a). Ail work performed outside of the regularly scheduled working hours,
Monday through Sunday, shall be paid for at one and one-half (l-l/2) times the straight time rate
of pay, All work performed the following holidays: New Year’s Day, Easter Sunday, Memorial
Day, Fourth of July, Labor Day, Thanksgiving Day and Christmas Day or days celebrated as such,
shall be paid for at double the straight time rate of pay,

Any holiday falling on Saturday, the holiday shall be celebrated on Friday; any holiday
falling on Sunday (except Easter Sunday), the holiday shall be celebrated on Monday.

When ajob is of such nature that a Check-in and/or Check-out system is necessary, then
the employer shall notify the Business Manager and a mutually satisfactory system shall be worked
out between the parties.

When an employee works more than four (4) hours overtime after the regular working
hours of any day, he shall be allotted thirty (30) minutes for a meal and at five (5) hour intervals
thereafter, meal time shall be paid for by the employer.

Workmen required to work in excess of sixteen (16) hours and who are instructed to report

to work during normal work hours the same day shall continue to receive the overtime rate until
the employee has received at least eight (8) hours rest.

EXH|B|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 17 of 41 Page|D 17

On all jobs where not more than one (l) Foreman is required under the terms of this
Agreement, and four (4) or more workmen are required to work overtime, one (l) workman shall
be paid Foreman's rate of pay,

(b). If an employee misses scheduled straight time work through no fault of the
contractor, and without receiving prior approval from the contractor, the employee shall not be
eligible for overtime pay, until the employee has first completed forty (40) straight time hours in
the work week. Holidays will not count against the employee in this calculation. Overtime
previously earned outside of scheduled work hours will not be lost under this article.

Section 3.03. Every effort shall be made to notify all employees twenty-four (24) hours prior to
working overtime unless such work is of an emergency nature. It shall be the option of any
employee presently working to accept the assignment

Section 3.04. No work shall be performed on Labor Day except in case of emergency and then
only after permission is granted by the Business Manager of the Union.

Section 3.05. Effective June ls‘, 2015 the minimum Wage rate shall be:

General Foreman - Not less than Eighteen percent (18%) per hour above .lourneyman

 

 

 

 

 

6/1/20!5 .................... $34.93
6/5/2016 .................... $35.68
6/5/2017 .................... $36.4]
Foreman - Not less than Thirteen percent (13%) per hour above iourneyman
6/1/2015 .................... $33.45
6/5/2016 .................... $34.16
6/5/2017 .................... $34.86
lourneyman Wireman ............................................................ 6/1/2015 .................... $29.60
6/5/2016 .................... $30.23
6/5/2017 .................... $30.85
APPRENTICE WIREMAN - SIX (6) PE~RIODS
lST PERIOD 50 % OF JOURNEYMAN WiREMAN RATE
2ND PERIOD 50 % OF JOURNE¥MAN WIREMAN RATE
3RD PERIOD 55 % OF JOURNEYMAN WIR_EMAN RATE
4TH PERIOD 60 % OF JOURNEYMAN WIREMAN RATE
5Ti-i PERiOD 70 % OF JOURNEYMAN WiREMAN RATE
6Tl-l PERiOD 80 % OF JOURNEYMAN WiREMAN RATE

 

EXH|B|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 18 of 41 Page|D 18

MARKET RECOVERY PROGRAM

General Foreman - Not less than Eighteen percent (l 8%) per hour above Journeyman

6/1/2015 .................... $27.94
6/5/2016 ................... '. $28.54
6/5/2017 .................... $29.13

Foreman - Not less than Thirteen percent (13%) per hour above Journeyman

6/1/2015 .................... $26.76

6/5/2016 .................... $27.33

6/5/2017 .................... $27.89

Journeyman Wireman .......................................... 6/1/2015 .................... $23.68
` 6/5/2016 .................... 324.18

6/5/2017 .................... $24.68

The minimum wage rate for other classifications shall be:

GENERAL FOREMAN: Not less than Eighteen percent (18%) per hour above applicable
Journeyman's rate of pay.

FORE.MAN: Not less than Thirteen percent (13%) per hour above applicable Joumeyman's rate
of pay.

WELDER: A Journeyman, when referred out as a welder, shall be paid an additional ten
percent (10%) per hour when welding with a minimum requirement of two (2) hours of that
premium pay. The employer shall provide hood and gloves. However, the employee may provide
his own set of hood and gioves_. but must be industry standard

JOURNEYMAN WIREMAN (When Cable Splicing): Foreman‘s rate of pay. Cable splicing
shall be defined as any splice pertaining to lead or paper or any cable over 15 KVA.

INSTRUMENT & CONTROL TECHNICIAN: Journeyman’s rate of pay.
HVAC TECHNICIAN: Journeyman’s rate of pay.

HAZARD PAY: Employees Working from boatswain’ s chair or spider will be paid time and
a half (l- l/Z) the straight time rate of pay while performing such work

EXH|B|T "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 19 of 41 Page|D 19

HEALTH AND WELFARE PLAN:

The Employers shall contribute six dollars and five cent ($6.05) per Journeyman or three
dollars and seventy-five cents ($3.'75) per Apprentice pay hour worked into the NECA/iBEW
Family Medical Care Plan. Payment shall be forwarded monthly to the Board ll Collective
Account Trust no later than fifteen (15) calendar days following the last day of the month in which
the labor was performed Faiiure to do so will be considered a breach of this Agreement on the
part of the individual Employer.

Journevm_an Uparade Train_r_ig_

North Florida Chapter NECA and IBEW Local 1205 have a vested interest in the future of the
Electrical Industry. Therefore, a system of continuing education shall be developed and
implemented by a joint labor management cooperative committee to meet the demand of iapidly
changing technology' in our industry

FLORIDA BUILDING TRADES CONTRIBUTION: 5

The Employer shall pay one cent ($.01) per hour worked for the Florida Building Trades
Affiliation. Payment shall be forwarded monthly to Board ll Collective Account Trust no later
than fifteen (15) calendar days following the last day of the month in which the labor was
performed Failure to do so will be considered a breach of this Agreement on the part of the
individual Employer.

LOCAL UNION AFFILIATE FUND:

The Employer shall pay one cent ($. Ol) per hour worked for the Local Union Affiliate Fund.
Payment shall be forwarded monthly to the Board l l Collective Account Trust no later than fifteen
(15) calendar days following the last day of the month m which the labor was performed Faiiure
to do so will _be considered a breach of this Agreement on the part of the individual Employer.

NATIONAL LABOR -.MANAGEMENT COOPERATIVE COMMITTEE:

The employer shall pay one cent ($. 01) per hour worked up to a maximum of 150, 000 hours per
year Payment shall be forwarded monthly to the Board 11 Collective Account Trust no later than
fifteen (15) calendar days following the last day of the month in which the labor was performed
failure to do so will be considered a breach of this Agreement on the part of the individual
Employer.

GAINESVILLE LABOR MANAGEMENT COOPERATIVE COMMITTEE:

The Employer shall pay one cent ($.Ol) per hour worked for the Gainesville Labor Management '
Cooperative Committee, Fund. Payment shall be forwarded monthly to the Board ll Collective
Account Trust no later than fifteen (15) calendar days following the last day of the month in which
the labor was performed Failure to do so will be considered a breach of this Agreement on the
part of the individual Employer.

Two Weeks Vacation:

Employees shall be allowed to take two (2) weeks vacation per year after giving reasonable notice
to the Employer.

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 20 of 41 Page|D 20

Pension Plan:

The Employer shall contribute into the Local Union 1205 Pension Fund as established by the
Amended Agreement and Declaration of Trust executed as ofNovember i,`l973, an amount equal
to eleven percent (11%) of the employee’s gross wages The payment shall constitute a debt due
and owing to NECA-lBEW LOCAL UNION #i205 PENSION FUND on the last clay of each
calendar month. The payment and payroll report shall be mailed to reach Board 11 Collective
Account Trust not later than fifteen (15) calendar days following the end of each calendar month.
individual Employers who fail to make payment as p ' b'ect to having this
Agreement terrnina_te_d__upori_seventy-two (72) hours notice in whirl by the Union
pri)videil'fh'a_t'l_i'm. lgyg;sjfail_§:§how`§ati`s'fa<':'tt`)`r'y“p'r`o"t')'fth`a‘t“de` inquent payments have been made

The Employer agrees to be bound by the Amended Agreement and Declaration of'l`rust of
the NECA-lBEW LOCAL UNlON #l205 PENS[ON FUND in the administration of the Fund
pursuant to the provision of the Amended Agreement and Declaration of Trust or as it may
hereafter be amended

The Employer agrees that it shall be bound by all actions taken by the Trustees of the
NECA-lBEW LOCAL UNION #1205 PENSION FUND in the administration of the Fund
pursuant to the provision of the Amended Agreement and Declaration of Trust or as it may
hereafter be amended. 4

IBEW PAC Deduction:

The Employer agrees to deduct and transmit to lBEW PAC an amount of five cents ($0.05) for
each hour worked from the wages of each employee who voluntarily authorizes such contributions
on the forms provided for that purpose by lBEW PAC.

These transmittals shall occur monthly and shall be accompanied by a list of names of those
employees for whom such deductions have been made and the amount deducted for each such
employee

These deducted funds are to be included in your monthly payroll report and mailed to reach Board
l 1 Collective Account Trust Fund not later than fifteen (15) calendar days following the end of
each calendar month.

Advertising Fund:
T he Employer agrees to deduct, upon receipt of an authorization card which has been signed freely

and voluntarily and not out of fear of reprisal, from the pay of each lBEW member, the sum of
five cents ($.05) for each hour worked. Each Employee shall understand that Local Union 1205
Advertising Committee will use the money contributed to advertise. These deducted funds are to
be included in your monthly payroll report and mailed to reach Board 1 1 Collective Trust Account
not later than fifteen (15) calendar days following the end of each calendar month.

Section 3.06§21). Wages shall be paid weekly by check no later than the end of the scheduled work
day on Thursday, with the exception that wages may be paid in cash no later than the end of the

ll

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 21 of 41 Page|D 21

scheduled workday on Friday. The Employer may require participation in a Direct Deposit
program. Not more than four (4) days' wages may be withheld at any time. When two or more
workmen are employed on the samejob, they shall be paid at thejob. All employers shall establish
and maintain a Monday through Sunday Pay week. _

(b). When proper pay is not received Waiting time will be two (2) hours of pay at time
and one half (l ‘/z) rate of pay each day starting noon Friday, Monday-Friday, with noon the
beginning of each new day. The employee shall notify the immediate supervisor when the
improper pay is discovered.

j (c). Any workman laid off by the Employer shall be paid all his wages immediately Any
workman discharged for cause by the Employer shall be paid all his wages by the end of the next
business day. Payment shall be delivered to the Union Hall. in the event he is not paid off, waiting
time at the regular rate shall be charged until payment is made, not to exceed eight (8) hours within
each day. in the event a paycheck is mailed to an employee it shall be mailed certified mail.

(d). All out of state contractors must open a local bank account from which payroll checks
are drawn. All paycheck stubs must state year-to-date totals on wages, NECA-lBEW Local Union
#1205 Pension Fund, and amount of taxes.

Section 3.07. The Employer shall determine when supervision is required on jobs, or in a shop.
The selection of/or promotion to I`~`oreman shall be the prerogative of the employer. The Employer
shall determine the duties and responsibilities of the Foreman, including working with tools and
shall be responsible for their actions as Foreman. There shall be no limit to crew size. Any person
designated as Forenian shall receive no less than the amount specified in the Agreement.

Section 3.08. Excepting as provided in Article ll, Section 8, workmen are to take directions or
orders, or accept the layout of any job from their Foreman. in the absence of the Foreman, the
workmen shall receive instruction from the Employer or his representative It shall be the duty of
the Foreman, General Foreman and .lourneyman to provide the Employer with the necessary report
as required

Section 3.09. Foremen or General Foremen or Employer or Representative shall be allowed to
give momentary instructions to workmen in the absence of a Foreman and General Foreman to
prevent damage or loss to persons or property.

Section 3.10. Any man reporting for work as defined herein, and being terminated, not having
been notified the day previous of such termination, shall receive not less than two (2) hours wages
in order to gather his tools and personal belongings and shall be paid off in full immediately
Employees reporting for work, not having been notified the previous day by the Employer not to
report. shall receive two (2) hours pay for reporting at the prevailing rate.

Any man being terminated between the hours of 10:00 a.m. and 4:30 p.m. shall be notified
not less than one (l) hour prior to termination to allow him sufficient time to gather his personal
belongings ln the event the employee is not paid off, waiting time at the regular rate shall be

l2

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 22 of 41 Page|D 22

charged until payment is made providing the men remain available lt shall be the duty of the
employee to notify the Employer or his representative not later than fifteen (l5) minutes prior to
starting time if he is unable to work.

_Section 3.11. Any man required to report and who reports for work on Saturday, Sunday, or the
recognized holidays in this Agreement, shall receive pay for riot less than four (4) hours at the
overtime rate for the type of work in question on all industrial work, This shall apply to shop and
job. When employees are directed to report to a job and do not start work due to weather
conditions, lack of materials or other causes beyond the Employers control, they shall receive two
(2) hours at the regular straight time rate ofpay. The employees shall remain on the job available
for work during the period for which they are being paid or until they are released by the Employer
or the Employer's representative

Section 3.12. The Employer shall pay for traveling time and furnish transportation for all
workmen, tools and material from shop to job, job tojob and job to shop. No employee shall use
his personal vehicle for transportation of the Employer's tools or materials and he shall not be
required to do so by the Employer. Under no circumstances shall an employee, or any member of
the employee’s family, rent or lease any vehicle of any type to the Employer unless they own or
operate a bona fide rental lease agency.

Section 3.13. Each individual Employer shall furnish the Unicn with a copy of their weekly
payroll showing the names of all workmen together with the number of hours worked and the
amount of wages paid. lt is agreed that each individual Employer shall deduct from the individual
member's wages a sum to be certified by the Local Union from time to time, and upon written
authorization of each member, which shall be forwarded monthly to Board l l Collective Account
Trust, covering the Member's additional working dues to the Union.

ln no case shall this deduction be received in the Board ll Collective Account Trust office
any later than fifteen (15) calendar days following the end of each calendar month.

Section 3.14. 'l`he Employer recognizes the right of the Union to appoint Stewards on anyjob, or
at any shop where workmen are employed under the terms of this Agreement. Such Stewards shall
be allowed sufficient time during regular working hours to see that the terms and conditions of this
Agreement are observed on the job or at his shop. At no time shall any Employer discriminate
against any Steward because of his faithful performance of duties as such. Nothing in this section
shall be construed to limit a Steward in performing work with the tools. The office of the Business
Manager shall be notified twenty-four (24) hours prior to the termination cfa Steward. The Union
shall notify the Employers in writing the names of all Stewards appointed forjob or shop.

Section 3.15. The Employer shall implement an overall electrical safety program that directs
activity appropriate for the voltage, energy level, and circuit conditions in accordance with all
applicable laws and the Employer’s Safety Policy, but at a minimum the following shall be
required:

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 23 of 41 Page|D 23

Two (2) or more journeyman shall work together as a safety measure on all energized
circuits or equipment carrying 440 volts or over, or on work in any location considered to be
hazardous by the journeyman performing the work, A journeyman shall be permitted to
de-energize circuits of 440 volts or over by opening an enclosed switch.

lt shall be the duty of everyjourneyman who installs name plates, cable marking tags, etc.,
to be positive that such markings are properly installed as to circuits and voltage. On high voltage
circuits above 440 volts the marking of all circuits and nameplates shall be verified by the owner’s
inspector as to correctness and proper location.
(a). Controls. Controls that are to be deactivated during the course of work on
energized or de-energized equipment or circuits shall be tagged.

(b). Equipments and Circuits. Equipment or circuits that are de-energized shall be
rendered inoperative and shall have tags attached at all points where such
equipment or circuits can be energized.

(c). Tags. Tags shall be placed to identify, plainly, the equipmenth circuits being
worked on.

ln the absence of the owner's inspector the installation of such marking tags and name tags
shall be verified by at least two (Z)journeymen on the job and they shall make a record of such
marking tag installations which record is to be filed with the Employer and all parties concemed.

No journeyman shall work on any energized circuit of any voltage unless the circuit or
circuits have been properly tested to determine the voltage reading in order that the proper safety
measures and precautions to protect life, limb and property may be taken, and then proceed with
the work. Such tests shall be conducted prior to exposure to the conductors or parts of the
conductors

Section 3.16. .lourneymen and apprentices shall, at a minimum, provide themselves with the
following tools:

0 - Optional
l pr. 8" Klein Pliers (or equal) l hacksaw frame
l pr. diagonals l voltage tester
3 standard screwdrivers, assorted sizes l Allen wrench set - to 3/8 inch
2 Phillips screwdrivers, assorted sizes l Roto-Split
l 25-foot tape l Socket or Ratchet Wrench 3/8 to 3/4
l pr. long-nose pliers inch with Drive _
l 6-t`oot rule l Pencil
2 pr. channel-lock pliers l digital VGl\/l meter - O

l pocketknife

The Employer shall provide a safe place for the storage of the employee' s tools. Workmen
shall be responsible for their own personal tools while on the job.

l4

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 24 of 41 Page|D 24

Section 3.17. The Employer shall furnish all other necessary tools and equipment and all such
tools and equipment shall be in first class condition at all times. Workmen shall be held responsible
during working hours for such tools and equipment issued to them. The Employer shall furnish
the necessary lockers, toolboxes or other safe place for the storage of tools and equipment

When any tool is stolen or lost, it shall be reported to the Employer immediately Personal
tool or tools shall be replaced by the Employer within seventy-two (72) hours. Tools shall be of
equal or better quality, American made and Union made where possible When any tool becomes
defective, it shall also be reported to the Employer immediately The employee shall store the
tools in the lockers or boxes provided when not in use on the job. The Employer shall furnish the
necessary lockers and toolboxes with locks, or other safe place for the storage of tools and
equipment Employees shall cooperate with the Employer in any control system which the
Employer may use in the issuance and control of tools.

The Union shall have the jurisdiction over the handling and operation of Electrical tools
after delivery to the job site. This is not to be construed in any way to prevent the contractor,
common carrier or supplier’s truck drivers from unloading at the job site. Materials including but
not limited to fixtures, fittings, equipment, and accessories shall be unloaded, stored, relocated, or
moved to the work area with apprentices when available lf` apprentices are not available,
supplemental help will be supplied.

Section 3.18. A .lourneyman shall be required to make corrections on improper workmanship for
which he is responsible on his own time unless errors were made by order of the Employer or the
Employer's representative Employers shall notify the Union of workmen who fail to adjust
improper workmanship and the Union assumes responsibility for the enforcement of this provision

Section 3.19. The representative of the Union shall be allowed access to any shop or job at any
reasonable time where workmen are employed under the terms of this Agreement. This would
apply to jobs where the Employer has legal right to grant such access.

Section 3.20. lt is agreed that in accord with the Employees Benefit Agreement of the National
Electrical Benefit Fund ("NEBF“), as entered into between the National Electrical Contractors
Association and the lnternational Brotherhood of Electrical Workers on September 3, 1946, as
amended, and now delineated as the Restated Employees Benefit Agreement and Trust, that unless
authorized otherwise by the NEBF the individual employer will forward monthly to the NEBF‘s
designated local collection agent an amount equal to three percent (3%) of the gross monthly labor
payroll paid to, or accrued by, the employees in this bargaining unit, and a completed payroll report
prescribed by the NEBF. The payment shall be made by check or draft and shall constitute a debt
due and owing to the NEBF on the last of each calendar month, which may be recovered by suit
initiated by the NEBF or its assignee. The payment and the payroll report shall be mailed to reach
the office of the appropriate local collection agent not later than fifteen (15) calendar days
following the end of each calendar month. ~

The individual Employer hereby accepts, and agrees to be bound by, the Restated
Employees Benefit Agreement and Trust.

l5

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 25 of 41 Page|D 25

An individual Employer who fails to remit as provided above shall be additionally subject
to having his agreement terminated upon seventy-two (72_) hours notice in writing being served by
the Union, provided the individual employer fails to show satisfactory proof that the required
payments have been paid to the appropriate local collection agent.

The failure of an individual Employer to comply with the applicable provisions of the
Restated Employees Benefit Agreement and Trust shall also constitute a breach of his Labor
Agreement. '

Section 3.21. Any outside fimi doing electrical work within the jurisdiction of this Local Union
shall be governed by the applicable Portabil‘ity Agreement.

Section 3.22. The Employer shall furnish sanitary drinking ice water, sanitary drinking cups,
hand cleaning capability (when possible), and sanitary toilets for the employees

Section 3.23. When so elected by the contractor, multiple shifts of eight (8) hours for at least five
(5) days' duration may be worked. When two (2) or three (3) shifts are worked:

The first shift (day shift) shall consist of eight (8) consecutive hours worked between the hours of
8:00 A.M. and 4:30 P.M. Workmen on the "day shift" shall be paid at the regular hourly rate of
pay for all hours worked.

The second shift (swing shift) shall consist of eight consecutive hours worked between the hours
of4:30 P.l\/l. and l:00 A.M. Workmen on the "swing shift" shall be paid at the regular hourly rate
of pay plus 17.3% for all hours worked.

The third shift (graveyard shift) shall consist of eight (8) consecutive hours worked between the
hours of l2:30 A.M. and 9:00 A.M. Workmen on the "graveyard shift" shall be paid at the regular
hourly rate of pay plus 3l.4% for all hours worked.

The Employer shall be permitted to adjust the starting hours of the shift by up to two (2) hours in
order to meet the needs of the customer.

lf the parties to the Agreement mutually agree, the shift week may commence with the third shift
(graveyard shift) at 12230 A.M. Monday to coordinate the work with the customer's work schedule.
However, any such adjustment shall last for at least five (5) consecutive days’ duration unless
mutually changed by the parties to this agreement

An unpaid lunch period ofthirty (30) minutes shall be allowed on each shift. All overtime work
required before the established_start time and after the completion of eight (8) hours of any shift
shall be paid at one and one-half times the "shift" hourly rate.

There shall be no pyramiding of overtime rates and double the straight rate shall be the
maximum compensation for any hour worked. There shall be no requirement for a day shift
when either the second or third shift is worked.

l6

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 26 of 41 Page|D 26

When so elected by the contractor, multiple shifts of at least four (4) days' duration may
be worked, Monday through Friday. When two (2) are worked:

The first shift (day shift) shall consist of ten (10) consecutive hours worked between the
hours of 6:00 A.M. and 6:00 P.M. Workmen on the "day shift" shall be paid at the regular hourly
rate of pay for all hours worked.

The second shift (swing shift) shall consist of ten (lO) hours worked between the hours of ‘
6:00 P.M. and 6:00 A.M. Workmen on the "swing shift" shall be paid at the regular hourly rate
of pay plus 17.3% for all hours worked.

A lunch period of thirty (30) minutes shall be allowed on each shift. All overtime work
required after the completion of a regular shift shall be paid at one and one-half (1-1/2) times the
"shift"' hourly rate.

There shall be no pyramiding of overtime rates and double the straight rate shall be the
maximum compensation for any hour worked. There shall be no requirement for a day shift
when a second shift is worked.

The Employer shall be permitted to adjust the starting hours of the shift by up to two (2)
hours in order to meet the needs of the customer. '

Section 3.25. Not Used

Section 3.26. Gainesville Labor Management Coooerative Committee:

The parties agree to participate in a Labor Management Cooperation Fund, under authority of
Section 6(b) of the Labor Management Cooperation Act of l978, 29 U.S.C.§l?$(a) and Section
302(0)(9) of the Labor Management Relations Act, 29 U.S.C. §186(c)(9). The purposes of this
Fund include the following:

(i) to improve communication between representatives of labor and management;

(2) to provide workers and employers with opportunities to study and explore new and
innovative joint approaches to achieving organizational effectiveness;

(3) to assist workers and employers in solving problems of mutual concern not
susceptible to resolution within the collective bargaining process;

(4) to study and explore ways of eliminating potential problems which reduce the
competitiveness and inhibit the economic development of the electrical

construction industry;

(5) to sponsor programs which improve job security, enhance economic and
community development, and promote the general welfare of the community and

l7

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 27 of 41 Page|D 27

the industry;

(6) to engage in research and development programs concerning various aspects of the
industry, including, but not limited to, new technologies, occupational safety and
health, labor relations, and new methods of improved production;

(7) to engage in public education and other programs to expand the economic
development of the electrical construction industry;

(8) to enhance the involvement of workers in making decisions that effect their
working lives; and

(9) to engage in any other lawful activities incidental or related to the accomplishment
of these purposes and goals.

The Fund shall function in accordance with, and as provided in, its Agreement and
Declaration of Trust, and any amendments thereto and any other of its governing documents Each
Employer hereby accepts, agrees to be bound by, and shall be entitled to participate in the GLMCC,
as provided in said Agreement and Declaration of Trust,

Each employer shall contribute one cent ($.0|). Payment shall be forwarded monthly, in a
form and manner prescribed by the Trustees, no later than fifteen (15) calendar days following the
last day of the month in which the labor was performed The North Florida Chapter, NECA, or its
designee, shall be the collection agent for the Fund.

If an Employer fails to make the required contributions to the Fund, the Trustees shall have
the right to take whatever steps are necessary to secure compliance ln the event the Employer is
in default, the Employer shall be liable for a sum equal to fifteen percent (15%) of the delinquent
payment, but not less than the sum of twenty dollars ($20), for each month payment of
contributions is delinquent to the Fund, such amount being liquidated damages, and not a penalty,
reflecting the reasonable damages incurred by the Fund due to the delinquency of the paymentsl
Such amount shall be added to and become a part of the contributions due and payable, and the
whole amount due shall bear interest at the rate of ten percent (lO%) per annum until paid. The
Employer shall also be liable for costs of collecting the payment together with attorney's fees.'

ARTICLE IV
REFERRAL PROCEDURE

 

Section 4.01. ln the interest of maintaining an efficient system of production in the industry,
providing for an orderly procedure of referral of applicants for employment, preserving the
legitimate interests of the employees in their employment status within the area and of eliminating
discrimination in employment because of membership or non-membership in the Union, the parties
hereto agree to the following system of referral of applicants for employment

18

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 28 of 41 Page|D 28

Section 4.02. The Union shall be the sole and exclusive source of referral of applicants for
employment

Section 4.03. The Employer shall have the right to reject any applicant for employmentl

Section 4.04. The Union shall select and refer applicants for employment without discrimination
against such applicants by reason of membership or non-membership in the Union and such
selection and referral shall not be affected in any way by rules, regulations, bylaws, constitutional
provisions or any other aspect or obligation of Union membership policies or requirements All
such selection and referral shall be in accord with the following procedure.

Section 4.05. The Union shall maintain a register of applicants for employment established `on
the basis of the Groups listed below. Each applicant for employment shall be registered in the
highest priority Group for which he qualifies

19

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 29 of 41 Page|D 29

JOURNEYMAN WIREMAN - JOURNEYMAN TECHNICIAN

Groupl All applicants for employment who have four or more years’ experience in the
trade, are residents of the geographical area constituting the normal construction
labor market, have passed a Journeyman Wireman’s examination given by a duly
constituted Inside Construction Local Union of the l.B.E.W. or have been certified
as a Journeyman Wireman by any Inside Joint Apprenticeship and Training
Committee, gide who have been employed in the trade for a period of at least one
year in the last four years in the geographical area covered by the collective
bargaining agreement

Group l status shall be limited to one Local Union at one time. An applicant who
qualifies for Group 1 in a local union shall be so registered electronically and
remain on Group l in that local union unless and until the applicant designates
another local union as his or her Group 1 local union. If an applicant qualities for
Group 1 status in a local union other than his or her home local union and
designates that local as his or her Group l local union, the business manager of the
new Group l status local union shall by electronic means notify the business
manager of the applicant’s former Group l status local union.

Group ll All applicants for employment Who have four (4) or more years' experience in the
trade and who have passed a Journeyman Wireman's examination given by a duly
constituted inside Construction Local Union of the l.B.E.W. or have been certified
as a Journeyman Wireman by any Inside Joint Apprenticeship and Training
Committee.

Group IIl All applicants for employment who have two or more years' experience in the trade,
are residents of the geographical area constituting the normal construction labor
market, and who have been employed for at least six months in the last three years
in the geographical area covered by the collective bargaining agreement

Group lV All applicants for employment who have worked at the trade for more than one (l)
year.

Section 4.06. if the registration list is exhausted and the Local Union is unable to refer applicants for
employment to the Employer within 48 hours from the time of receiving the Employer's request,
Saturdays, Sundays and holidays excepted, the Employer shall be free to secure applicants without using
the Referral Procedure but such applicants, if hired, shall have the status of "temporary employees".

Section 4.07. The Employer shall notify the Business Manager promptly of the names and Social
Security numbers of such "temporary employees" and shall replace such "temporary employees"
as soon as registered applicants for employment are available under the Referral Procedure.

20

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 30 of 41 Page|D 30

Section 4.08. "Norrnal construction labor market" is defined to mean the following geographical
area plus the commuting distance adjacent thereto, which includes the area from which the normal

labor supply is secured.

STATE OF FLORIDA

Alachua Franklin Lafayette Suwannee
Bay Gadsden Leon Taylor
Bradford Gilchrist Levy Union
Calhoun Gulf Liberty Wakulia
Citrus Hamilton Madison Walton
Clay * Holmes Marion Washington
Columbia .lackson Putnam **

Dixie Jefferson ‘ Sumter ***

STATE OF GEORGlA

Berrien Echols Seminole
Brooks Grady Thomas
Cook Lanier

Decatur Lowndes

* That portion of Clay County south of a line which has its place of beginning on the Clay-
Putnam County Line at the point where the Clay~Putnam County Line changes its course from a
westerly to a southwesterly direction thence from this point a line running due west to an
intersection with the Clay-Bradford County Line.

** That portion of Putnam County west of the St. .lohns River.

*** Only that portion of Sumter County north of a line having its place of beginning at the
intersection of the Sumter-Citrus-l-lernando County Lines and running due east to the Sumter-Lake
County Line. `

The above geographical area is agreed upon by the parties to include the area defined by
the Secretary of Labor to be the appropriate prevailing wage in areas under the Davis-Bacon Act
to which to Agreement applies

Section 4.09. "Resident" means a person who has maintained his permanent horne in the above
defined geographical area for a period of not less than one (l) year or who, having had a permanent

home in this area, has temporarily left with the intention of returning to this area as his permanent
home.

21

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 31 of 41 Page|D 31

Section 4.10. "Examination" - An "Examination" shall include experience rating tests if such
examination shall have been given prior to the date of this procedure, but from and after the date
of this procedure, shall include only written and/or practical examinations given by a duly
constituted inside Construction Local Union of the lBEW. Reasonable intervals of time for
examinations are specified as ninety (90) days. An applicant shall be eligible for examination if
he has four (4) years experience in the trade,

Section 4.11. The Union shall maintain an "Out of Work List" which shall list the applicants
within each Group in chronological order of the dates they register their availability for
employment

Section 4.12. An applicant who has registered on the "Out of Work List" must renew his
application every thirty `(30) days or his name will be removed from the "List".

Section 4.13. An applicant who is hired and who receives, through no fault of his own, work of
thirty (30) calendar days or less shall, upon re-registration, be restored to his appropriate place
within his Group.

Section 4.14. Employers shall advise the Business Manager of the Local Union of the number of
applicants needed. The Business Manager shall refer applicants to the Employer by first referring
applicants in GROUP 1 in the order of their place on the "Out.of Work List" and then referring
applicants in the same manner successively from the "Out of'Work List" in GROUP II, then
GROUP lll, and then GROUP lV. Any applicant who is rejected by the Employer shall be returned
to his appropriate place within his GROUP and shall be referred to other employment in
accordance with the position of his GROUP and his place within his GROUP.

Section 4.15. The only exceptions which shall be allowed in this order of referral are as follows:

(a) When the Employer states which bona fide requirements for special skills and
abilities in his request for applicants, the Business Manager shall refer the first applicant on the
register possessing such skills and abilities.

(b) The age ratio clause in the Agreement calls for the employment of an additional
employee oremployees on the basis of age. Therefore, the Business Manager shall refer the first
applicant on the register satisfying the applicable age requirements provided, however, that all
names in higher priority Groups, if any, shall first be exhausted before such overage reference can
be made.

Section 4.16. An Appeals Committee is hereby established composed of one (l) member
appointed by the Union, one (1) member appointed by the Employer or by`the Association, as the
case may be, and a Public Member appointed by both these members. ~

Section 4.17
(a). lt shall be the function of the Appeals Committee to consider any complaint of any

employee or applicant for employment arising out of the administration by the Local Union of
Section 4.4 through 4.15 of the Agreement.v The Appeals Committee shall have the poser to

22

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 32 of 41 Page|D 32

make a final and binding decision on any such complaint which shall be complied with by the
Local Union. The Appeals Committee is authorized to issue procedural rules for the conduct
of its business, but it is not authorized to add to, subtract f`rom, or modify any of the provisions
of this Agreement and its decisions shall be in accord with this Agreement

(b) An applicant who is discharged for cause two (2) times within a twelve (12) month
period shall be referred to the neutral member of the Appeals Committee for a determination as to
the applicant‘s continued eligibility for referral. The neutral member of the Appeals committee
shall, within three (3) business days, review the qualifications of the applicant and the reasons for
the discharges The neutral member of the Appeals Committee may in his/her sole discretion:

(l) require the applicant to obtain further training from the .lATC before again
being eligible for referral;

(2) disqualify the applicant for referral for a period 0ffour(4) weeks, or longer,
depending upon the seriousness of the conduct and/or repetitive nature of
the conduct;

(3) refer the applicant to an employee assistance program, if available, for
evaluation and recommended action; or

(4) restore the applicant to his/her appropriate place on the referral list.

Section 4.18. A representative of the Employer or of the Association, as the case may be,
designated to the Union in writing, shall be permitted to inspect the Referral Procedure records at
any time during normal business hours.

Section 4.19. A copy of the Referral Procedure set forth in this Agreement shall be posted on the
Bulletin Board in the offices of the Local Union and in the offices of the Employers who are parties
to this Agreement.

Section 4.20. Apprentices shall be hired and transferred in accordance with the apprenticeship
provision of the Agreement between the parties

Section 4.21. When making reduction in the number of employees due to lack of work,
Employer's shall use the following procedure:

(a). Temporary Employees, if any are employed, shall be laid off first. The employees
in GROUP IV shall be laid off next, if any are employed in this GROUP. Next to be laid offare

employees in GROUP lII, if any are employed in the GROUP, then those,in GROUP II, then those
in GROUP l.

23

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 33 of 41 Page|D 33

(b). Paragraph (a) will not apply as long as the special skills requirement as provided
for in Section 4.15 (a) is required

(c). Supervisory employees covered by the terms of this Agreement will be excluded
from layoff as long as they remain in a supervisory capacity. When they are reduced to the status
ofJourneyman, they will be slotted in the appropriate GROUP in paragraph (a) above.

ARTICLE V
APPRENTICE A‘ND TRAINING

Section 5.01. There shall be a Joint Apprenticeship and Training Committee (JATC) consisting
of a total of either six (6) or eight (8) members who shall serve as trustees to the local
apprenticeship and training trust. An equal number of members (either three [3] or four [4]) shall
be appointed, in writing, by the local chapter of the National Electrical Contractors Association
CNECA) and the Local Union 1205 of the lntemational Brotherhood of Electrical Workers
(IBEW).

The local apprenticeship standards shall be in conformance with national guideline
standards and industry policies to ensure that each apprentice has satisfactorily completed the
NJATC required hours and course of study. All apprenticeship standards shall be registered with
the NJATC before being submitted to the appropriate registration agency.

The JATC shall be responsible for the training of apprentices, journeymen, installers,
technicians, and all others (unindentured, intermediate joumeymen, etc.).

Section 5.02. All JATC member appointments, reappointrnents and acceptance of appointments
shall be in writing. Each member shall be appointed for a three (3) year term, unless being
appointed for a lesser period of time to complete an unexpired term. The terms shall be staggered,
with one (l) term from each side expiring each year. JATC members shall complete their
appointed term unless removed for cause by the party they represent or they voluntarily resign.
All vacancies shall be filled immediately.

The JATC shall select from its membership, but not both from the same party, a Chainnan
and Secretary who shall retain voting privileges The JATC will maintain one (l) set of minutes
for JATC committee meetings and a separate set of minutes for trust meetings

The JATC should meet on a monthly basis, and also upon the call of the Chairman.
Section 5.03. Any issue concerning an apprentice or an apprenticeship matter shall be referred to
the JATC for its review, evaluation and resolve; as per standards and policies. lf the JATC
deadlocks on any issue, the matter shall be referred to the Labor-Management Committee for

resolution as outlined in Article One of this agreement; except for trust fund matters, which shall
be resolved as stipulated in the local trust instrumentl

24

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 34 of 41 Page|D 34

Section 5.04. There shall be only one (l) JATC and one (l) local apprenticeship and training trust.
The JATC may, however, establish joint subcommittees to meet specific needs, such as residential
or telecommunication apprenticeship The JATC may also establish a subcommittee to oversee
an apprenticeship program within a specified area of the jurisdiction covered by this agreement

All subcommittee members shall be appointed, in writing, by the party they represent. A
subcommittee member may or may not be a member of the JATC.

Section 5.05. The JATC may select and employ a part-time or a full-time Training Director and
other support staff, as it deems necessary. ln considering the qualifications duties and
responsibilities of the Training Director, the JATC should review the Training Director’s Job
Description provided by the NJATC. All employees of the JATC shall serve at the pleasure and
discretion of` the JATC.

Section 5.06. To help ensure diversity of training, provide reasonable continuous employment
opportunities and comply with apprenticeship rules and regulations, the JATC, as the program
sponsor, shall have full authority for issuing all job training assignments and for transferring
apprentices from one employer to another. The employer shall cooperate in providing apprentices
with needed work experiences The local union referral office shall be notified, in writing, of all
job training assignments If the employer is unable to provide reasonable continuous employment
for apprentices the JATC is to be so notified.

Section 5.07. All apprentices shall enter the program through the JATC as provided for in the
registered apprenticeship standards and selection procedures

An apprentice may have their indenture canceled by`the JATC at any time prior to
completion as stipulated in the registered standards Time worked and accumulated in
apprenticeship shall not be considered for local union referral purposes until the apprentice has
satisfied all conditions of apprenticeship. lndividuals terminated from apprenticeship shall not be
assigned to any job in any classification, or participate in any related training, unless they are
reinstated in apprenticeship as per the standards, or they, or they qualify through means other than
apprenticeship, at sometime in the future, but no sooner than two (2) years after their class has
completed apprenticeship, and they have gained related knowledge and job skills to warrant such
classification

Section 5.08. The JATC shall select and indenture a sufficient number of apprentices to meet
local manpower needs The JATC is authorized to indenture the number of apprentices necessary
to meet thejob site ratio as per Section 5.12.

Section 5.09. Though the JATC cannot guarantee any number ot` apprentices; if a qualified
employer requests an apprentice, the JATC shall make every effort to honor the request, If unable
to fill the request within ten (lO) working days, the JATC shall select and indenture the next
available person from the active list of qualified applicants An active list of qualified applicants
shall be maintained by the JATC as per the selection procedures

Section 5.10. To accommodate short-term needs when apprentices are unavailable, the JATC
shall assign unindentured workers who meet the basic qualifications for apprentices Unindentured

25

EXHlBlT *'A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 35 of 41 Page|D 35

workers shall not remain employed if apprentices become available for OJT assignment
Unindentured workers shall be used to meet job site ratios except on wage-and-hour (prevailing
wage)job sites.

Before being employed, the unindentured person must sign a letter of understanding with
the JATC and the employer - agreeing that they are not to accumulate more than two thousand
(2,000) hours as an unindentured, that they are subject to replacement by indentured apprentices
and that they are not to work on wage-and-hour (prevailing wage) job sites -

Should an unindentured worker be selected for apprenticeship, the JATC Will determine,
as provided for in the apprenticeship standards, if some credit for hours worked as an unindentured
will be applied toward the minimum OJT hours of apprenticeship.

The JATC may elect to offer voluntary related training to unindentured; such as Math
Review, English, Safety, Orientation/Awareness, lntroduction to OSHA, First-Aid and CPR.
Participation shall be voluntary.

Section 5.11. The employer shall contribute to the local health and welfare plans and to the
National Electrical Benefit Fund (NEBF) on behalf of all apprentices and unindentured.
Contributions to other benefit plans may be addressed in other sections of the Agreement.

Section 5.12. Each job site shall be allowed a ratio of two (2) apprentice(s) for every three (3)
Journeyman Wiremen(man) .

Number of Journeymen Maximum Number of Apprentices/
Unindentured
l to 3 2
4 to 6 4
etc. etc.

The first person assigned to any job site shall be a Journeyman Wireman.

A job site is considered to be the physical location where employees report for their work
assignments The employer's shop (service center) is considered to be a separate, single job site.
All other physical locations where workers report for work are each considered to be a single,
separate job site.

Section 5.13. An apprentice is to be under the supervision of a Journeyman Wireman at all times.
This does not imply that the apprentice must always be in sight of a Journeyman Wireman.
Journeymen are not required to constantly watch the apprentice Supervision will not be of a
nature that prevents the development of responsibility and initiative Work may be laid out by the
employer's designated supervisor orjourneyman based on their evaluation of the apprentice's skills
and ability to perform thejob tasks. Apprentices shall be permitted to perform job tasks in order

26

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 36 of 41 Page|D 36

to develop job skills and trade competencies. Journeymen are permitted to leave the immediate
work area without being accompanied by the apprentice.

Apprentices who have satisfactorily completed the first four years of related classroom training
using the NJATC curriculum and accumulated a minimum of 6,500 hours of OJT with satisfactory
performance, shall be permitted to work alone on any job site and receive work assignments in the
same manner as a Journeyman Wireman.

An apprentice shall not be the first person assigned to ajob site and apprentices shall not supervise
the work of others

Section 5.14. Upon satisfactory competition of apprenticeship, the JATC shall issue ~ all
graduating apprentices an appropriate diploma from the NJATC. T he JATC shall encourage each
graduating apprentice to apply for college credit through the NJATC. The JATC may also require '
each apprentice to acquire any electrical license required forjourneyman to work in thejurisdiction
covered by this Agreement.

Section 5.15. The parties to this Agreement shall be bound by the Local Joint Apprenticeship and
Training Trust Fund Agreement which shall conform to Section 302 of the Labor-Management
Relations Act of 1947 as amended, ERISA and other applicable regulations

The Trustees authorized under this Trust Agreement are hereby empowered to determine
the reasonable value of any facilities materials or services furnished by either party. All funds
shall be handled and disbursed in accordance with the Trust Agreement.

Section 5.16. All Employers subject to the terms of this Agreement shall contribute the amount
of funds specified by the parties’ signatory to the local apprenticeship and training trust agreement
The current rate of contribution is thirty-eight cents ($.38) per hour for each hour worked. This
sum shall be due the Trust Fund by the same date as is their payment to the NEBF under the terms
of the Restated Employees Benefit Agreement and Trust.

ARTICLE VI
RECEIVING TRUST

Section 6.01. There is hereby established a one-check payment on all Funds as well as NEBF,
IBEW assessments and NECA dues where applicable, to a Receiving Trust. This Receiving Trust
Fund shall be known as the "Board l l Collective Account Trust." The fund is to be administered
solely by the employers The fund may not be used in any manner detrimental to the Local Union
or IBEW.

Section 6.02. Effective August l, 1998, the employers shall contribute five cents ($. 05) per hour
for each hour actually worked including premium and/or overtime hours for all employees covered
by this Agreement to the "Board l l Collective Account Trust." These monies are specifically for
the purpose of administering the Electrical lndustry Receiving Trust Fund and shall be paid to the

27-

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 37 of 41 Page|D 37

Administrative Group and/or Administrator of the Fund. The contribution rate of five cents ($.05)
is specifically charged to administer the Receiving Trust. The Administrative Group and/or the
Administrator of the Receiving Trust Fund shall be appointed by the North Florida Chapter,
NECA. An additional five cents ($.05) per hour worked will be paid to the South East Florida
Electrical Contractors Association lnc. (SFECA) as an Administrative Maintenance Fee, to be used
solely by the South East Florida Electrical Contractors Association lnc. (SFECA).

Section 6.03{a). Monies received by the Receiving Trust Fund will be paid to the respective
IBEW Local Union 1205 Pension Fund, the Electricians Local Union 1205 flealth & Welfare
Fund, and the Joint Apprenticeship and Training Trust Fund, in accordance with the terms of the
Articles provided herein; ‘

(b). Additional monies received by the Receiving Trust Fund shall be paid to the NEBF,
IBEW assessments lBEW PAC and NEIF (if applieable), in accordance with the terms of the
Articles provided herein;

(c). Additional monies received by the Receiving Trust Fund on behalf of the NECA
members and designated as NECA dues shall be forwarded to the North Florida Chapter, NECA.
The NECA dues may not be used in any manner detrimental to the Local Union or the IBEW, and
the enforcement for delinquent payments of these funds shall be the sole responsibility of the fund
or the employers and not the Local Union.

Section 6.04. lt is understood and agreed that the failure of any employer to pay the proper
amounts to the Electrical lndustry Receiving Trust Fund as required shall constitute a breach of

this Labor Agreement. Enforcement for delinquent payments to the fund shall be the sole
responsibility of the fund or the employers and not the Local Union.

28

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 38 of 41 Page|D 38

ARTICLE XI
SUBSTANCE ABUSE

Section 11.01. The dangers and costs that alcohol and other chemical abuses can create in the
electrical contracting industry in terms of safety and productivity are significant The parties to
this Agreement resolve to combat chemical abuse in any form and agree that, to be effective,
programs to eliminate substance abuse and impairment should contain a strong rehabilitation
component The local parties recognize that the implementation of a drug and alcohol policy and
program must be subject to all applicable federal, state, and local laws and regulations Such
policies and programs must also be administered in accordance with accepted scientific
principles, and must incorporate procedural safeguards to ensure fairness in application and
protection of legitimate interests of privacy and confidentiality To provide a drug-free
workforce for the Electrical Construction lndustry, each lBEW local union and NECA chapter
shall implement an area-wide Substance Abuse Testing Policy. The policy shall include
minimum standards as required by the lBEW_and NECA. Should any ofthe required minimum
standards fail to comply with federal, state, and/or local laws and regulations they shall be
modified by the local union and chapter to meet the requirements of those laws and regulations

29

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 39 of 41 Page|D 39

ARTICLE XII
CODE OF EXCELLENCE

Section 12.01. The parties to this Agreement recognize that to meet the needs of our customers
both employer and employee must meet the highest levels of performance, professionalism, and
productivity. The Code of Excellence has proven to be a vital element in meeting the customers’
expectations Therefore each lBEW local union and NECA chapter shall implement a Code of
Excellence Program. The program shall include minimum standards as designed by the IBEW
and NECA.

30

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Dooument 1 Filed 03/04/19 Page 40 of 41 Page|D 40

 

 

   

SEPARA`BILI'I`Y Cl,/\USl"§`:

Should any provision ol` this Agreement be declared illegal by any court of competent
jurisdiction, such provisions shall immediately become null and void, leaving the remainder ofthe
Agreement in full force and effect and the parties shall, thereupon seek to negotiate substitute
provisions which arc in conformity with the applicable laws

SlGNED FOR 'l`l~ilfi ENI`PIJOYER: SIGNED FOR Tl'ii?. UNION:

lntemational Brotherhood
ol`Electrical Workers
Local Union 1205

Dale C. Rossman, lnc.

%:¢f» 7,;, /7‘? l"// /s)'/./,"Lr’ /'? / WM~““

Kcnneth Brown, President l\/latt l\/Icadows, Business Manager

63 -~ / /s“ § '~/~ /5 5

Date Date

    

PR §
immune amcai.s.r..w.

 

JUL l 4 2015

lomb H- Slerhanson Presidem
15 appmval does mr nw me
5

 
      

   

3l

 

EXHlBlT "A"

Case 8:19-cv-00546-SDI\/|-SPF Document 1 Filed 03/04/19 Page 41 of 41 Page|D 41

 
  

lnl:l'l"l‘l‘.ill OI“ AB$EN'I‘ “‘ ll
llrmdoes hereby aut|'iorlze‘ l‘l& t . Elec z

 

North Florida Cl'taph€l” as its collective bargaining representative for all matters contained in or pertaining

   

current and any subsequent approved l I!lSiC:l@ tabor agreement between lite

',Nat;. Electrl.‘ca.l Contractors AS;Sn ~ vN.. FL Chapter _ amiLocuttmtonl'lZOS

ln doing st)` llte“‘\`tiitlr:r$ig¢rt:tljl`trm _t`rg,rt:e.\“ tr),eoni;plyrjvitli; rtntl |)t:.l)t;ttttti, l>yt nll;’ol"tltc‘ provisions lec.n\t:tiu,t:d in saltl'cnrrcnt and subsequent unproved

~.

  

4

   

» _` ~ if ` . ry).t~r,r,j `. l l ` l 4 n t ”"_'*… ~ ;.> 1 ;_" V ll '_"`. 74 ;` k
agrt:t'.rnent:t, nulhorrznltt$n, in compliance rwttlt,,ll\utenrrcnt approved labor trg,re‘et`nen hall 'bt‘.conte'effective on the

 

. lt shall remain in effect until \ern\in:_ttetl b)l the undersigned employer giving written notice n

 

1

1 Nat. Electrical Contractors Assn '~ N FL Chapter a,,d,othcLmtu,,;ona\t¢a§m,,chu,

 

lilly (l§i)) days prior lo the then current anniversary date of the applicable approved latter ugreeme'r'\"t.

‘lltc Employer agrees that ifzi majority of its employees authorize the Lo'enl Uninn fn represent them in collective tmrg,nining, the Employer will recognize
loch Um`nn ns the Nthr\ Scctinn 9(;1) collective bargaining agent for t\ll employees performing electrical construction work \`t'i\ltin tl\c jurisdiction of tl\e l_
Unitm on ttll present and future jnhxitcs.

lt: at;t'<)n,lnnct’ with t'thlt~.rs issued lay the Unitet| Stn\n.~z Distriet (Ionrl lot lite l`)i.~a\riv,t of Mnrylantl nn ()ctol)er l(}, 19350, in Ci'.'ii Action lll\i-?`I-l‘$t)".?, il
x signed employer is not n member ot` tire l'l;\tioli:t| Electrical (`Iontr’.tctt)r:\' Assoul:ttirm, this letter of assent shall not l)inrl lite parties to atty Pro-.'is‘mn in
4mentioned agreement requiring tinyment into the National Electrical lnrlt:slry l"tutd, unless the ntsove (:lrders of Court shall be stayed, reversed nn app
or otherwise nullified

 

 

l

ii Sl,ill.l]`~j{,` l"l,`(f} ’I`Il'li. ;*\Pl“l{(`) VAL (')l“" 'FIIE INTERNA'}`[ONAL, l’Rl:£SlDENT, lBEW
§§ Dale Rossman , lnc.

il ’ Nntne nl I"lrtn _

l kP `0 Box l 0 21

 

 

Street Aridrcss/l’. 0 Bt)x Nuittl)er
vlulbelry FL 33860

ll
`.‘
y l w t , t\iitt,. :i tree ~.' l
(`ity, .tit¢: (.-\bl)r) Yip ( otle l "` tl_.l.‘.:i:‘;t’i`j', F’L“_` 1111 t `

 

 

4 __.~ § ...t»=:......__`
M

 

f l l"\:tli:.rnl Employer ldeirtiEontit)rx l‘t'n.: 59~23&0/+01

      
 
  

`v'ltls p)rnt)."i titles nntmzl;el ita alj

 

 

 

 

 

 

 

 

 
   

   

~i< int n tort tr 521 tvn r orr it moreno t»‘ " f » 1 » ,l”l§'» ?@53§':'.3?§§§99~~
er t %M/€Mu¢/W HY *
j (origiunFig,natnre) (orlginul sigtmturc)
t mann " t)ALE e. ROSSMAN, INC. mmr Je£fery Henderson
l tamm BRt)wN _ '
l 'rrrt.r-:/i)/t'nz vrett~t>rr'r»:s:tt)ttn:r 5/19/99 ' ’t‘t'rttE/o,\'rn Busln@SB MQII -
, ,
t tNSTRlJC` \’lONS {)\ll items must be completed ln order lot amarillo he ptocos sed)
l l NAME Ol" C!lJ\l’l`ER OR ASSO(,I!\l`lON l EMP] OYER’$ N,¢\MH tlc AllDR!.`£.'\S
j lnsc.rt full name ot' NECA Chapter or Contractors As_~iocintion involvetl. Print or type Comp;tny name & address.
x l 'l'Yl‘l"". Ol»` A(`_iRFEMEN'l`
§ limit type t\t` agreement l`~:t;nnplc: Insitle, Cmtxitle Utility, Ontside “' l-`l'~§L`llEl`{.»’sl, lillil’l.OYEl'< ll)EN'l'lI"lCA'IlON NO. ,
l t wmrut~.r<:i:tl, Flutsit|i. 'l`l;lt pltor\e, Rt‘sitlt:ntial, i\i<)tor Sin)p. Sign, 'l'rct: insert the identification number which must appear fm all limits lll\=d
, lie l,¢‘.c:! llnirm must ol\t:tin n separate assent tt') nunn by thev employer with lite lnlern:\l l€e\#cnu‘t: S<m'ioe.
ij tent tl\¢; titniltwc! i_ . vwriting int
l l ‘ :\l. l}Nlt,tN ’:il(}l\t'?\'l`l)lil:.§`
ln’;;:tl l¢n‘:tl Unit:n Ntnnl)cr " {\`[GNUR’S NAM|’.
‘ l:it't:l',',tfl`lv‘l€ U¢\’l`l'£ l’rlnt or type the name of the person signing the Letter ol`.t\ssent.
limit tlnte t|n\t the assent lot this employer licenser et’t`et:tlvc. l)n not international Oll`tt:e copy must contain actual slgntrturt:s`nnt rizpr'o~
titan Agreement tittle unless that is to be the attentive date tit this Assent. tlncetl~ot tx Cnn\prtny representative tnt well as n Local Urtinn oll'tct:r~

l‘\ MINIMUM Ol" l lVE COl’]l£S Ol` 'llll:'JOlN’l' SIGNED ASSI.€N IS MUST HESEN' l"I'O 'lHE lN 'lERl\lf\ I'l()NAl, Ol‘l‘llCE. I"t)ll l’RClCESSlNG Al IL`R
."\,l’l’ll()VAL 'l`l{l?. lN' IFRNA HONAL Ol l"lCE Wll l. RETA!N ONH LO}’Y 1 011 ()'UR Fll ES l'ORWARl) C)NE COI’Y "10 'llll! IBEW DiS'l`lUC'l`VlCl`

l’l{[,SlDli Nl` AND. RIF'I'URN 'l`lI}U`E C{)Pll~z$ 'l() I'Hl:i l OC.¢\L UNION Ol“l' I( l` I]IF. I OCAL UNION SHALL Rl'»l`.‘\lN ONli CC)I’Y FOR rI`lll:.`lll

fill llS AND l‘R()VlDl?l ONE ('IOPY T() 'Illl". SlGNA I'ORY EMP! O`x’l`£l{ AND ONE (`OPY 'I‘O Till` LOCAL Nl£{ ‘A CH/\PTFR.

l!\ll‘(»R' t`/’\N l`: these forms are printed on sptclt\l piper flrid no carbon pztpt r is rcquirttl fur duplicate copies ltvmc)vu from the pad €l\€>\ll§l\ L‘Ul’l‘$s nl lllc l(’"“

l`t)r n complete set end complete the form

lll`r{W ];'(lRM 302 min 61".3<‘¥ " ‘"§39 ""

EXHlBlT "B"

